Case: 1:20-cv-01908-DAP Doc #: 87 Filed: 10/02/20 1 of 4. PagelD #: 2825

UNITED STATES DISTRICT COURT FILED
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

A. PHILIP RANDOLPH INSTITUTE OF OHIO, et al.,

 

 

 

Plaintiffs
, Case No. 1:20-cv-01908

Vv.
Hon. Dan Aaron Polster

FRANK LAROSE, in his official capacity as Secretary
of State of Ohio,

Defendant.

 

 

NOTICE OF MANUAL FILING

Please take notice that Plaintiffs A. Philip Randolph Institute of Ohio, et al. (“Plaintiffs”)
have filed with the U.S. District Court for the Northern District of Ohio (“Court”) audio video
recordings of the September 14, 2020, and September 30, 2020, Cuyahoga County Board of
Elections meetings.

The audio video recordings have not been filed with the Court through its CM/ECF
system, as the audio video recordings cannot be converted into an electronic format that the ECF
system will accept; and the videos are more than 5 MB. Therefore, Plaintiffs make this manual

filing, their being excused from filing these audio video recordings through CM/ECF.
Case: 1:20-cv-01908-DAP Doc #: 87 Filed: 10/02/20 2 of 4. PagelD #: 2826

BOO ce ce pe EE OEE I ON AT OT Lie OA bayer +E PLIGG PES OT OP OA Die eeey hf fe fhe SSOP ES
aS@) 1-20-0y-O1908-DAP Deca Si eiled) LOMO SO 2 ore Ragelo e223

LCL. Ad.

The Court’s Clerk’s Office has suggested that this Notice of Manual Filing be filed as an
event of “Notice (atty)’”, as neither the undersigned nor the Clerk’s Office could find any specific

event of “Notice of Manual Filing (atty)”, or any event similar..

Respectfully submitted,

/ James Schuster /

James Schuster (Ohio Bar No. 0065739)
JSA LLP

2355 Bellfield Ave.

Cleveland Heights, OH 44106
Telephone: (216) 882-9999
jschuster@OHcounsel.com

Jon Greenbaum

Ezra D. Rosenberg

Pooja Chaudhuri

LAWYERS’ COMMITTEE FOR
CIVIL RIGHTS UNDER LAW
1500 K Street N.W., Suite 900
Washington, D.C. 20005
Telephone: (202) 662-8600
jgreenbaum@lawyerscommittee.org
erosenberg@lawyerscommittee.org
pchaudhuri@lawyerscommittee.org

Subodh Chandra (Ohio Bar No. 0069233)
Donald P. Screen (Ohio Bar No. 0044070)
Brian D. Bardwell (Ohio Bar No. 0098423)
THE CHANDRA LAW FIRM LLC

1265 W. 6th St., Suite 400

Cleveland, OH 44113-1326

Telephone: (216) 578-1700
Subodh.Chandra@ChandraLaw.com
Donald.Screen@ChandraLaw.com
Brian.Bardwell@ChandraLaw.com

Freda J. Levenson (Ohio Bar No. 0045916)
ACLU OF OHIO FOUNDATION

4506 Chester Avenue

Cleveland, Ohio 44103

Telephone: (216) 472-2220

2
Case: 1:20-cv- 01908- DAP Doc #: 87 Filed: 10/02/20 3 of 4. PagelD #: 2827

4 2h oye hl

UHO8-OAP

oc

a4 Ejled: 4 POO Gof Sy Lic OES
Fileg: 10/01 S04. Pa #2260

be

 

flevenson@acluohio.org

David J. Carey (Ohio Bar No. 0088787)
ACLU OF OHIO FOUNDATION

1108 City Park Avenue, Suite 203
Columbus, Ohio 43206

Telephone: (614) 586-1972 x2004
dcarey@acluohio.org

Neil A. Steiner (pro hac vice forthcoming)
Mariel Bronen

DECHERT LLP

Three Bryant Park

1095 Avenue of the Americas

New York, New York 10019

Telephone: (212) 689-3500
neil.steiner@dechert.com

Erik Snapp

DECHERT LLP

35 West Wacker Drive, Suite 3400
Chicago, IL 60601

Telephone: (312) 646-5800
erik.snapp@dechert.com

Lindsey B. Cohan

DECHERT LLP

515 Congress Avenue, Suite 1400
Austin, Texas 78701

Telephone: (512) 394-3000
lindsey.cohan@dechert.com

Theodore Yale

DECHERT LLP

Cira Centre, 2929 Arch Street
Philadelphia, Pennsylvania 19104
Telephone: (215) 994-4000
theodore.yale@dechert.com

Counsel for Plaintiffs
Case: 1:20-cv- 01908- DAP Doc #: 87 Filed: 10/02/20 4 of 4. PagelD #: 2828
PE

a . AD Sine oat 3 APA Lar Woo Me
Cass ieee ny GLo S- P PA Moc #: BL eyed: COs ro Oo 4 fe oe

Cul EF PPE LE OA,

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on October 1, 2020, a true and correct copy of the foregoing,
Notice of Manual Filing, was furnished by electronic filing with the Clerk of the Court via

CM/ECF, which will send notice of electronic filling to all counsel of record.

/ James Schuster /
